Title: To George Washington from Joshua Mersereau, 25 March 1782
From: Mersereau, Joshua
To: Washington, George


                        
                            Elizabeth Town March 25. 1782
                        
                        Thincking the inclos’d a matter of importance take the Earliest Oppertunity of Transmiting it to Your
                            Excellency—Should it meet your Approbation it Will give me pleasure.
                        The lines mark’d (check mark) in the margent I Suppose to be the Object, Should your
                            Excellency Wish any farther information, a line Sent to the Care of Col. Dayton, Can allways be forwarded, and on the
                            receipt Shall be Duly Honour’d. I have the Honour to be Your Excellencys Most, Obedt, & Very Hum: Serv’t
                        
                            Joshua Mersereau
                        
                     Enclosure
                                                
                            
                                Dear Sir.
                                New York 23d March 1782
                            
                            I had Some hopes of Seeing you again before you return’d, but your Stay being Short, obliges me to take
                                this Method of bidding you farewell, flattering myself that e’er long every Obstacle to our Meeting Shall be removed,
                                & we may congratulate each other on a restoration of those valuable Priviledges, which we’ve So long been
                                depriv’d of.
                            I would fain give you an Ample Detail of public Occurrences Since I had the Pleasure of Seeing you last,
                                but Time will not permit So extensive a Plan: however a few Hints in regard to political Matters may perhaps meet a
                                welcome Reception.
                            The Trade of the Southern States exceedingly embarrassed, & according to the present System of
                                the British, must be entirely annihilated, without Speedy Succour can be had for its Protection. Scarce a Day Passes
                                without the Arrival of Prizes, & in the Course of last Week & the present there has been Sent Nine
                                & five of a Day, frequently four, & if but one, there is Scarce any Mention made of it. These are both
                                inward & outward bound from Chesapeak & Delaware, laden with Flour, Tobacco, Dry Goods, West India
                                Produce, Naval & Military Stores &c. which has lowered Stocks amazingly. Flour has fallen 20/ per 
                                wk. In my last I wanted to inform you of an Expedition that was just taking place of abt 300 Refugees—They have Set
                                out & I Suppose you have heard of their Route. Another is on the Eve of being executed, consisting of four
                                British Regts a Detachment of the Legion & Rangers. Supposed to be abt 15,00 Men. Their Destination is kept a
                                profound Secret; tho various are the Conjectures on the occasion—Some of the Officers give out that they are bound to
                                Charlestown—Some of the most judicious among us, are Stedfastly of Opinion that it is intended for the Destruction of
                                A considerable Magazine belonging to the States, at Fish Kill, which, by favour of Wind & Tide, they think may
                                easily be effected, as that place is in a weak State of Defence—Others ground their Opinion on the late English
                                Papers, Some of which are loud in the intended Plan of the opening Campaign—It is by that Channel Signified that the
                                War in America is to be entirely defensive, & that only One Sea Port is to be held
                                in Possession; for the reception of Such as Shall be disposed to quit the Continental Cause & also to Serve as a
                                Harbour for their Ships of War, and the Disposal of their Prizes—As this Port will be most Convenient to be in a
                                Centrical Part of the Continent, it is farther Said that New York or Rhode Island is the Spot pitched upon, which is
                                at the Option of the Commander in Chief—As Rhode Island is an excellent Harbour & a Post that can be
                                maintained with half the Number of Men that this can, Many opine that this Expedition inclines thither, but a far
                                greater Number (for good Reasons) are of opinion that this Place being already in their Possession, & by reason
                                of it’s Contiguousness to Connecticut & Jersey  abounds with Provisions of all kinds, is most probably, the Place
                                selected where the Glory of Britain, will receive it’s final Stab. What renders it a Matter of just Supposition, is
                                the Measures that are taking for it’s Defence—A Strong Line of Fortifications is constructing acros the Island, just
                                without the City. Bunkers Hill will be the principal Fortress, parallel to which, on each Side, will be a Chain of
                                Redoubts, & when finished, will, no doubt make a formidable Appearance. To Compleat these Works, great
                                Exertions are made daily, Sabbaths not excepted. Militia as well as regular troops are employed. I think, by a rough
                                Calculation, not less than 1.000, or 12,00 Men are Continually busy—I have been out myself a day (which you may think
                                a Crime) but I assure you every Man, without Discrimination are called upon, even those who make a Plea of their
                                Conscience—Every tender feelings must be parted with, it Seems. Pro bono publico, that we may become equally flinty in
                                Body & Soul, to Stand the furious Assault impending but, I fancy if I can preserve my Senses, my Courage will
                                at that Time be all in my Heels. However previous to Such Event, I expect we Shall See one another again, when I may
                                possibly furnish you with a Plan or give you, at least a more Satisfactory Accot of this Stupendous Work—Great Seem to
                                be their Apprehensions here—Abt a fortnight Since a Number of Flat Boats were discovered by a Centinel from the Bank
                                of Hudson’s River, which are Said to have been intended to fire the Suburbs & in the Height of the
                                Conflagration, to make a Descent on the lower part of the City, & wrest from our Embraces. His Excellency Sir
                                Henry Clinton, Prince William Henry, & Several other illustrious Personages—Since which Great precautions
                                have been taken for the Security of those Gentlemen, by Augmenting the Guards, & to render their Persons as
                                little exposed as possible. Baron Knyphausen is about taking his Departure for Europe, In the Pearl Frigate, &
                                will be either accompanied or Soon followed by his Royal Highness; while Sir Harry is to Stand the Brunt. I must just
                                Remark, that I am well pleased with a Performance call’d (Rivington’s last Will & Testament) except the part
                                relating to Genl Knyphausen; which I think is unjust, attacking with Mal Aspersions an Old Gentleman; whose private
                                Character is deemed unexceptionable, (Apropos.) Squire Coghill Knapp observing he was mentioned in Said piece Sent a
                                polite Note to Mr Rivington, informing him, that he understood he intended Constituting him one of his Executors,
                                which (tho’ he was thankful for the favour) he must beg Leave to decline, on account of his Infirmities, which would
                                prevent his Acting in that Capacity; therefore would be glad, if Mr Rivington would Appoint another in his Stead; at
                                which modest Request that Gentleman was highly irritated.
                            As, Dear Sir, the Time we alloted for an Interview is too near at Hand to admit of your going to
                                Philadelphia ‘ere it arrives it will be necessary to postpone it to Some future Day; for which purpose you will please
                                to leave a few Lines in your Brothers Care directed to me, appointing the Time when, & Place where you will
                                meet me, to which I Shall pay the strictest Adherence—I beg Leave to recommend to you to furnish yourself, when at
                                Philadelphia with as complete a Body of Intelligence, respecting the Movements of the American Army as you can
                                collect; that I may have it in my Power to give a timely Notice to Some well disposed People here, in Case an Attack
                                is meant that they may remove their Persons & Property to a place of more Security & thereby prevent A
                                train of Calimities (Attendant on a Siege,) from being their Portion.
                            I Shall be always glad to hear from you Dr Sir, as I Sincerely not only wish you well; but would gladly,
                                were it in my power Contribute to your Happiness—May the Almighty Smile on your laudable Pursuits, & grant you
                                whatever is meet for a good Man to enjoy. Having made your Passage thro’ this transitory State may you be found
                                numbered among the righteous at his Right Hand.With the most Cordial Esteem, I am, Dear Sir, Your Friend & hble
                                Servt
                            
                                J. Addison F.S.
                            
                            
                                N.B. The Balls I have in hand I will deliver to your Brother he will provide you Papers
                                &c.
                            

                        
                        
                    